1
                                                                             FILED IN THE
                                                                         U.S. DISTRICT COURT
                                                                   EASTERN DISTRICT OF WASHINGTON
2
                                                                    Feb 21, 2019
3                       UNITED STATES DISTRICT COURT                    SEAN F. MCAVOY, CLERK
                       EASTERN DISTRICT OF WASHINGTON
4
     SAIFON PITUK, and all others               No. 2:18-CV-00065-SMJ
5    similarly situated,
                                                ORDER DISMISSING CASE
6                             Plaintiff,

7                v.

8    CAVALRY SPV I LLC, a Delaware
     limited liability company,
9
                              Defendant.
10

11         On February 19, 2019, the parties filed a stipulated dismissal, ECF No. 20.

12   Consistent with the parties’ agreement and Federal Rule of Civil Procedure 41(a),

13   IT IS HEREBY ORDERED:

14         1.    The parties’ Stipulated Motion for Dismissal, ECF No. 20, is

15               GRANTED.

16         2.    All claims are DISMISSED WITHOUT PREJUDICE, with all

17               parties to bear their own costs and attorneys’ fees.

18         3.    All pending motions are DENIED AS MOOT.

19         4.    All hearings and other deadlines are STRICKEN.

20         5.    The Clerk’s Office is directed to CLOSE this file.




     ORDER DISMISSING CASE - 1
1          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

2    provide copies to all counsel.

3          DATED this 21st day of February 2019.

4                       _________________________
                        SALVADOR MENDOZA, JR.
5                       United States District Judge

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER DISMISSING CASE - 2
